DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Sept. 14, 2020, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes the priority date for the pending application is Sept. 17, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sept. 14, 2020, was filed before the mailing of a first office action on the merits and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDS has been considered.

Claim Status
 
The status of claims is as follows: 
Claims 1–9 are pending and examined with Claims 1, 8, and 9 in independent form.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "613" and "905" have both been used to designate “budget line.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 4: Claim 2 recites “a maximum amount to be liquidated by the deferred payment service within the predetermined period.” Claim 2 is dependent from Claim 1, which recites “a first maximum amount to be liquidated by the deferred payment service within the predetermined period” and “a second maximum amount, to be liquidated by one payment of the multiple times of payments, at or below the first maximum amount.” First, it is not clear whether the “maximum amount” recited by Claim 2 is the “first maximum amount” or the “second maximum amount” recited in Claim 1 or a new and distinct “[third] maximum amount,” which renders the claim fatally indefinite. Second, should Applicant clarify the “maximum amount” in Claim 2 to either the “first or second maximum amount” recited in Claim 1, “a maximum amount” as recited by Claim 2 lacks antecedent basis to either the first or second maximum amount recited by Claim 1, which also renders the claim fatally indefinite. Claim 4 recites “the maximum amount” and is dependent from Claim 1. For the same reasoning, it is not clear which “maximum amount” (i.e., the first or second as recited in Claim 1), the “maximum amount” recited in Claim 4 refers, which renders the claim fatally indefinite. For examination purposes, “maximum amount” as recited by Claims 2 and 4 is “purchases or accounts receivable.”

Claim Interpretation
“Control unit” as recited in Claim 8 in view of Applicant’s Specification is a “hardware processor.” Spec., ¶¶ [0061], [0063] (“transmits/receives data to/from the terminal 120 in accordance with an instruction from the control unit 313.”); Fig. 3.

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–9 are directed to a statutory category. Claims 1–7 recite “a method” and are therefore, directed to the statutory category of “a process.” Claim 8 recites an “apparatus” and is therefore, directed to the statutory category of “a machine.” Claim 9 recites “a computer readable medium” and is therefore, directed to the statutory category of “an article of manufacturer.”



Representative Claim
 
Claim 8 is representative [“Rep. Claim 8”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
8. An information processing apparatus comprising 

[A] a control unit configured to: 
[B] 30provide a deferred payment service that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments to be liquidated respectively on a-64- plurality of dates including a date within the predetermined period and dates after the predetermined period; 

[C] receive information of a first maximum 5amount to be liquidated by the deferred payment service within the predetermined period, designated by a user; and 

[D] set a second maximum amount, to be liquidated by one payment of the multiple times of 10payments, at or below the first maximum amount [by the deferred payment service].

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 8 recites “provide a deferred payment service that includes …  ;” in Limitation B, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations C and D are the required steps to “provide the deferred payment service” and therefore, recite the abstract idea exception. Id. 
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) further limits the abstract idea exception. The additional elements are: “a control unit.” Regarding the “control unit,” Applicant’s Specification does not otherwise describe it or describes it using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor.” E.g., Spec., ¶¶ [0061], [0063] (“transmits/receives data to/from the terminal 120 in accordance with an instruction from the control unit 313.”); Fig. 3. Limitations B, C, and D describes the processor configured to perform the steps of the claimed invention, which represents the abstract idea itself.  Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0154].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Rep. Claim 8 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 8. Therefore, Independent Claims 1 and 9 are also directed to the same abstract idea. 
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2 and 4 recite “setting amount obtained by subtract[ion],” which recites the abstract idea exception of mathematical calculations, a particular form of mathematical concepts. MPEP § 2106.04(a)(2)(I)(C). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").
Dependent Claim 3 recites “determining a limit amount of debt available for the deferred payment service based on information of the user,” which recites the abstract idea exception of a simple mental process under BRI but for the recitation of the generic computer components claim language. MPEP § 2106.04(a)(2)(III). For the same reason as described in response to Dependent Claim 2 supra, the inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 5 recites “setting the second maximum amount at or below a predetermined ratio of the first maximum amount, wherein the predetermined ratio is determined based on information of the user, which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 6 recites “permitting use of the multiple times of payments if a price of a product purchased by the user is equal to or more than a predetermined amount,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 7 recites “restricting use of the multiple times of payments based on a type of product purchased by the user,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Conclusion

Claims 1–9 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suzuki et al. (J.P. Pat. No. 2005-174033A) [“Suzuki”]
	
Regarding Claim 1, Suzuki discloses
An information processing method to be executed by an information processing apparatus [credit card member terminal], comprising: 
(See at least p. 002, where “The payment method change processing means transmits the payment method selection information to the credit card member terminal so as to select one payment method from a plurality of payment methods, and receives information of the selected one payment method from the credit card member terminal.”)

providing a deferred payment service that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments to be liquidated respectively on a plurality of dates including a date within the predetermined period and dates after the predetermined period; 
(See at least Abstract, p. 001, where “To enable freer setting/changing of a payment type according to a use situation of a user, temporary change in the payment amount set in each the payment type, lump-sum payment in revolving payment or the like, and setting of the payment type according to a payment plan of the user in a prescribed period, such as years.” “A payment system that uses a credit to debit payments for purchases of goods, etc., has multiple payment methods depending on the number of withdrawals. For example, “one time payment (lump sum payment)”, “two times payment” ”,“ Installment payment”,“ revolving payment ”, and the like.” Id. “The third purpose is to enable setting of a payment method according to a user's payment plan in a predetermined period such as an annual period.” p. 003. ““20,000 yen” is set as the normal payment amount. p. 011. “FIG. 20 shows the payment status in the above case. Since the increase / decrease amount is “0 yen” in February and April, the normal payment amount “20,000 yen” is set, and in July and December, Since the increase / decrease amount is “100,000 yen”, “120,000 yen” obtained by adding “100,000 yen” to the normal payment amount “20,000 yen” is set. In November, the increase / decrease amount is “Δ10, Since it is “000 yen” [sic], “10,000 yen” is set by subtracting “10,000 yen” from the normal payment amount “20,000 yen”.” p. 011. $20,000 yen is the normal monthly payment amount that is paid (liquidated) within the predetermined period of annually and after the predetermined period as the on-going monthly payment amount.)

receiving information of a first maximum amount to be liquidated by the deferred payment service within the predetermined period [month], designated by a user; and
(Examiner interprets “a first maximum amount to be liquidated” as a “normal user-defined periodic payment amount” or “normal amount.” Spec., ¶ [0083]. See at least p. 004, where “The normal payment amount is an upper limit payment amount to be paid each month by credit, and is a set amount specified in advance by a credit user. In the credit processing, this normal payment amount is the maximum amount charged to the user.”)

setting a second maximum amount, to be liquidated by one payment of the multiple times of payments, at or below the first maximum amount.  
(Examiner interprets “one payment of the multiple times of payments” is a “decreased (changed) user-defined periodic payment amount.” See at least p. 004, where “The file processing means sets the normal payment amount and the annual payment month based on the setting request, and sets at least one data item of the annual payment month, the changed payment amount or the increase / decrease amount based on the change request.” The payment amount change flag is a flag indicating that the payment amount has been changed, and the changed payment amount is the changed payment amount. In the month in which this flag is set, credit payment processing is performed with the changed payment amount instead of the normal payment amount. An increase / decrease amount can be set instead of the change payment amount. When the increase / decrease amount is set, the change payment amount can be obtained by adding or subtracting the increase / decrease amount to the normal payment amount.” p. 004–5. The invention of Suzuki permits the user to define a normal payment amount (first maximum amount) and then change that amount to an amount less than the normal payment (decrease normal payment amount).

Regarding Claim 2, Suzuki discloses 
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising setting an amount obtained by subtracting the second maximum amount from a maximum amount to be liquidated by the deferred payment service within the predetermined period, as a maximum amount to be liquidated by the lump-sum payment.
(Examiner interprets “setting an amount obtained” as defined by the claim as “setting a lump sum payment amount.” See at least p. 005, where “when a balance of payment of 30,000 yen is generated due to an account receivable of 30,000 yen for a certain month (N month) [maximum amount to be liquidated by the deferred payment service], the normal payment amount (for example, 20,000 yen) The interest amount α is processed, and the payment balance becomes 10,000 yen. Further, the payment balance of 10,000 yen and interest β are processed on the settlement date of the next month (N + 1) month, and the payment balance becomes 0 yen.” Here, the periodic payment amount of 20,000 yen, selected by the user as explained infra, is subtracted from the maximum amount to be liquidated (30,000 yen) to determine a lump sum payment of 10,000 yen, next month (N+1).) Other examples p. 007 discussing Fig. 7. 

Regarding Claim 5, Suzuki discloses 
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising setting the second maximum amount at or below a predetermined ratio of the first maximum amount, wherein the predetermined ratio is determined based on information of the user.  
(Examiner interprets a predetermined ratio is 100% and therefore, the second amount is equal to the first amount. See at least p. 004, where “The file processing means sets the normal payment amount and the annual payment month based on the setting request, and sets at least one data item of the annual payment month, the changed payment amount or the increase / decrease amount based on the change request.” The payment amount change flag is a flag indicating that the payment amount has been changed, and the changed payment amount is the changed payment amount. In the month in which this flag is set, credit payment processing is performed with the changed payment amount instead of the normal payment amount. An increase / decrease amount can be set instead of the change payment amount. When the increase / decrease amount is set, the change payment amount can be obtained by adding or subtracting the increase / decrease amount to the normal payment amount.” p. 004–5. The invention of Suzuki permits the user to define a normal payment amount (first maximum amount) and then change that amount to an amount less than the normal payment (decrease normal payment amount). The changed amount is determined based on information of the user as it is user selected. Alternatively, see p. 007, where the credit contract details of the user define a user’s credit limit.) 

Regarding Claim 6, Suzuki discloses 
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising permitting use of the multiple times of payments if a price of a product purchased by the user is equal to or more than a predetermined amount.  
(Applicant’s use of conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II). Here, Applicant claims “permitting use of the multiple times of payments” which is conditioned upon “if a price of a product purchased by the user is equal to or more than a predetermined amount.” If a price of a product purchased by the user is NOT equal to or more than a predetermined amount, then this method step would not be performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. MPEP § 2111.04(II). Alternatively, Suzuki discloses a  “two times payment” ”,“ Installment payment”,“ revolving payment ”, and the like” which is set by the user. See rejection to Claim 1 and p. 001.
	
	Regarding Claims 8 and 9, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Suzuki for the same rationale presented in Claim 1 supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Tada et al. (U.S. Pat. Pub. No. 2020/0193409) [“Tada”].

Regarding Claim 3, Suzuki discloses 
The information processing method according to claim 1 as explained above.
Tada discloses
further comprising determining a limit amount of debt available for the deferred payment service based on information of the user.  
(Examiner interprets “determining a limit amount of debt available” is “determining a user credit limit.” See at least ¶ [0202], where “The credit level setting unit 331 in the present embodiment may also calculate and set the credit levels of users.” The limit setting unit 332 in the present embodiment calculates and sets a borrowing limit of each user based on the credit level of the user included in the user information and the credit level of each EC site included in the site information. A borrowing limit of the user is, for example, an upper limit of the amount of money that can be paid in a lump sum with a deferred service among settlement services provided on the server 110B.” ¶ [0203]; See also Fig. 16.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have determined a limit amount of debt available for the deferred payment service based on information of the user as explained in Tada, to the known invention of Suzuki, with the motivation “to set an appropriate upper limit of the amount of settlement” for the user. Tada, ¶¶ [0008], [0203].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Tada in view of Eubanks (U.S. Pat. Pub. No. 2002/0091634) [“Eubanks”].

Regarding Claim 4, Suzuki and Tada disclose
The information processing method according to claim 3 as explained above.
Eubanks discloses
further comprising setting an amount obtained by subtracting the maximum amount to be liquidated by the deferred payment service within the predetermined period [purchases] from the limit amount of debt available for the deferred payment service [credit limit], as a limit amount of debt available for the multiple times of payments [credit available].
(Examiner interprets “setting an amount obtained” as defined by the claim as “a limit amount of debt available for the multiple times of payments,” which is available credit. See at least Fig. 8B and associated text ¶ [0043], “124 decision block where a test is made to determine if the customer has a sufficient credit limit to make the deferred purchases. The available credit limit is determined by subtracting existing purchases made using the deferred payment system for which payments have not yet been made from the customer's credit limit. The price of the selected products which the user wishes to purchase using the deferred payment plan are then compared to the available credit limit.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have set an amount obtained by subtracting the maximum amount to be liquidated by the deferred payment service within the predetermined period from the limit amount of debt available for the deferred payment service, as a limit amount of debt available for the multiple times of payments as explained in Eubanks, to the known invention of Suzuki, with the motivation to determine if “sufficient credit is available” for deferred payment purchases by the user. Eubanks, Fig. 8B, step 12, ¶ [0043].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Mancini (U.S. Pat. No. 7,606,764) [“Mancini”].

Regarding Claim 7, Suzuki discloses 
The information processing method according to claim 1 as explained above.
Mancini discloses
further comprising restricting use of the multiple times of payments [installment based credit purchase] based on a type of product purchased by the user.
(See at least col. 2:65–col. 3:3, “determining if a purchase includes a product having a price that qualifies for installment repayment, determining if a purchase includes a type of product that qualifies for installment repayment, and approving the purchase under a installment repayment plan if the product qualifies.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have restricted use of the multiple times of payments based on a type of product purchased by the user as explained in Mancini, to the known invention of Suzuki, with the motivation to “encourage responsible spending and to reinforce the notion of separating capital asset purchases from consumption purchases.” Mancini, col. 9:7–10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694